DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 8/12/2022, claims 1, 5 – 11, 14 – 17, 19, and 20 are pending for examination. This action is final.
Response to Amendment
Acknowledgement is made claims 1, 5, 8, 9, 11, 14 – 17, 19, and 20 are amended and pending examination.
Acknowledgement is made claims 2 – 4, 12, 13, and 18 are cancelled and not presently pending examination.
Response to Arguments
Applicant’s arguments, found on pages 11 – 14 of Remarks dated 9/12/2022, wherein Applicant alleges, “Charny does not cure the deficiencies of Obadia and Yuan … Charney merely discloses that a determination that a node is operational and a link has failed can be made if contact with the node is established through an alternate path”, have been fully considered and found not persuasive.
Upon review of the prior art in response to the aforementioned amendments to the claimed invention, the combination of Charney et al. (US 2003/0233595 A1), hereinafter “Charney”, in view of  “Failover Mechanisms for Distributed SDN Controller” by Obadia et al., hereinafter “Obadia”, and further in view of Yuan et al. (US 2015/0304205 A1), hereinafter “Yuan”, is found to teach the claimed invention when considered as a whole. Claim 1 has been amended to recite, in part, determining whether a health check acknowledgement message has been received from the switch … and determining that the out-of-band network has a failure in response to a determination that the health check acknowledgement message has been received from the second controller over the in-bound network. Claim 1 effectively uses two channels of communication to discern between a possible node failure and a possible link failure when a message is not received. The first channel being an out-of-band network and the second channel being an in-bound network. When communication is unsuccessful over the first channel (the out-of-band network), a new communication is sent across the second channel (the in-band network which further comprises the switch) to the same destination. The concept, generalized by Applicant as “a determination that a node is operational and a link has failed can be made if contact with the node is established through an alternate path”, is the concept claimed in the amended limitations. Charney teaches this feature but fails to apply the specific network structure as found in claim 1. However, such a method of distinguishing failure between nodes and links is readily applied to any two devices comprising two communication channels between them. 
Applicant specifically asserts, “Charney simply never mentions a health check acknowledgement message or a second control message including such a health check acknowledgement message as recited in amended Claim 1.” Examiner disagrees and finds that the combination of prior art cited as teaching the claimed invention has been mischaracterized. It is the combination of prior art references and not Charney taken individually which teaches the claimed subject matter. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Yuan teaches of the aforementioned features, wherein a first controller utilizes a switch to relay link information to a second controller which was previously unreachable, and establishing a link based upon a response message relayed back from the second controller to the first controller (sending the acquired link information to the switch in the corresponding link by the controller, storing the link information sent by the controller through the switch so as to facilitate the link keep-live, sending the keep-live mode information and related configuration information for link keep-live by the controller (Yuan Paragraphs [0053 – 0057])). Yuan provides a method of relaying information from a first device to a second device over an SDN network wherein a switch relays the communications bidirectionally. Furthermore, Yuan implements known protocols to communicate between switches and controllers and provides the obvious modification of pushing communications downstream and upstream when data is to be sent across a network path.
One of ordinary skill in the art will readily understand that common network structure often comprises links which traverse a plurality of nodes (additionally taught by Charney Paragraphs [0027 – 0030]), and therefore nodes in the path will have to relay communications bidirectionally over the link (Charney Paragraph [0034]). The claimed invention incorporating an in-bound network as the back-up channel, and the in-bound network comprising a switch which relays data, does not overcome the combination of prior art references, as Obadia and Yuan are shown to teach the network structure, the switch relaying communications bidirectionally, and providing the first controller with a response. Such network structures may be modified in the network of Charney without teaching away from the methodology of distinguishing between node and link failure utilizing a first communication channel between two devices and a second communication between the two devices.
Based upon the rationale contained herein, and the citations provided below under Claim Rejections, the rejection of the claimed subject matter is upheld and contained herein. No new prior art references are introduced.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 8 – 12, 15 – 17 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Charney et al. (US 2003/0233595 A1), hereinafter “Charney”, in view of “Failover Mechanisms for Distributed SDN Controller” by Obadia et al., hereinafter “Obadia”, and further in view of Yuan et al. (US 2015/0304205 A1), hereinafter “Yuan”.
Regarding claim 1, Charny teaches a method performed by a first controller in a network to monitor a health of a second controller (nodes in the network detect failure of neighbors (Charny Paragraph [0029])), the first controller and the second controller being part of a cluster of controllers, controllers in the cluster communicating over a first communication channel (plurality of nodes in a data plane communicate over a first [respective] primary/protected link), and controllers in the cluster communicating with each other over a second communication channel (backup tunnel) (Charny Paragraph [0027]), the method comprising: 
determining that the second controller cannot be reached over the second communication channel (communication through the direct link [with a node/router] is lost (Charny Paragraph [0034])); 
sending a first control message over the first communication channel in response to a determination that the second controller cannot be reached over the second communication channel (contact paths may be backup tunnels … provide an alternative contact path … for failure detection purposes (Charny Paragraph [0035]) attempting to contact its neighbor via the alternate path (Charny Paragraph [0036])),; 
determining whether a health check acknowledgement message has been received (contact may be in the form of an RSVP Hello message to which a response is expected … tests whether contact is successful (Charny Paragraph [0036])); and
determining that the second communication channel has a failure in response to a determination that the health check acknowledgement message has been received from the second controller over the first communication channel (if contact was successful, determines that the node is operational and the [direct/primary] link has failed (Charny Paragraph [0036])).
	Charny fails to teach of a first communication channel being controllers in the cluster communicating with switches in an SDN network over an in-band network, a second communication channel being controllers in the cluster communicating with each other over an out-of-band network that is separate from the in-band network, and a network being a Software Defined Network (SDN). Charny further fails to teach the first control message including a health check request message and an instruction for the switch to send the health check request message to the second controller, and the switch being a designated switch that has a control channel connection to the first controller and the second controller over the in-band network, the health check acknowledgement message comprising an acknowledgement received by the switch from the second controller over the in-band network in response to the health check request sent by the switch to the second controller and the health check acknowledgement message being included in a second control message sent by the switch to the first controller over the in-band network.
	Obadia is directed to alleviating failover of distributed SDN controllers using various methodologies of switch takeover (Obadia Abstract). Obadia provides a particularly network structure comprising a control layer of SDN switches and controllers which communicate with one another (Obadia Fig. 1 and Section III).
	Obadia specifically teaches a first communication channel being controllers in the cluster communicating with switches in the SDN network over an in-band network, the switch being a designated switch that has a control channel connection to the first controller and the second controller over the in-band network (controllers may receive control communications  (e.g., packet-in) from switches in the data plane (Obadia Fig. 1 and Section III Part A)) a second communication channel being controllers in the cluster communicating with each other over an out-of-band network that is separate from the in-band network (east-west communications between controllers may be based on DISCO in a separate inter-controller network (Obadia Fig. 1 Section I)) and a network being an SDN (Obadia Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Obadia related to implementing an SDN network with a control layer and data plane layer for communicating control messages between controllers and switches and apply them to the teachings of Charny for the purpose of taking the inventive concept of Charny and implementing it in a specific network wherein communications may fail over a first channel. One would be motivated as such as the inventive concept of Charny may be applied to any network type and structure comprising multiple nodes and links therebetween while still providing the predictable result of distinguishing between node and link failures.
	The combination of Charny and Obadia fails to teach the first control message including a health check request message and an instruction for the switch to send the health check request message to the second controller, the health check acknowledgement message comprising an acknowledgement received by the switch from the second controller over the in-band network in response to the health check request sent by the switch to the second controller and the health check acknowledgement message being included in a second control message sent by the switch to the first controller over the in-band network.
	Yuan identifies a problem in the art of SDN architecture, wherein communication between a switch and a controller requires an unnecessary amount of information exchange to maintain the link state in the network which causes an occupation and consumption of excess bandwidth and resources, and specifically determining link failure based upon lack of a communication (Yuan Paragraph [0004]). Yuan is further specifically directed to instructing a controller, using minimal information exchange, to adjust the configuration of a switch to maintain a link with an external network device (Paragraphs [0044 – 0047]). Yuan is analogous art to both Charny and Obadia as Yuan is directed at network and link maintenance in an SDN architecture, wherein the links include those between SDN controllers and switches.
Specifically, Yuan teaches a first control message including a health check request message and an instruction for the switch to send the health check request message to the second controller (controller sends a packet-out message including keep-live mode information and related configuration information for link-keep alive to the switch (Yuan Paragraphs [0049 – 0055])), a health check acknowledgement message comprising an acknowledgement received by the switch from the second controller over the second communication channel in response to the health check request sent by the switch to the second controller and the health check acknowledgement message being included in a second control message sent by the switch to the first controller over the second communication channel (sending the acquired link information to the switch in the corresponding link by the controller, storing the link information sent by the controller through the switch so as to facilitate the link keep-live, sending the keep-live mode information and related configuration information for link keep-live by the controller (Yuan Paragraphs [0053 – 0057])).
It would have been obvious to one of ordinary skill in the art to the take teachings of Yuan related to using OpenFlow protocol to forward messages in an SDN over a switch between two controllers and apply them to the teachings of Charny and Obadia for the purpose of yielding the predictable result of implementing a specific communication protocol along an SDN link where a switch connects two controllers. One would be motivated as such as this allows a controller to maintain an updated topology of the network when a link fails (Yuan Paragraph [0004]), such as the link failures identified in Charny and Obadia, and further to establish the link between a controller and a remote device within an SDN when a switch is between the controller and remote device using a known communication protocol (OpenFlow) (Yuan Paragraph [0052 – 0056]).

Regarding claim 5, Charny, Obadia, and Yuan teach the method of claim 1, wherein the first controller and the switch communicate over the in-band network using a southbound communications protocol (switches and controllers may be connected using OpenFlow protocol and may send and receive control messages using OpenFlow (Obadia Section III Part A)).  

Regarding claim 6, Charny, Obadia, and Yuan teach the method of claim 5, wherein the southbound communications protocol is OpenFlow (switches and controllers may be connected using OpenFlow protocol and may send and receive control messages using OpenFlow (Obadia Section III Part A)).  

Regarding claim 7, Charny, Obadia, and Yuan teach the method of claim 6, wherein the first control message is a Packet-Out message and the second control message is a Packet-In message (link discovery is carried out in a packet-out data packet (Yuan Paragraph [0049]) switch returns a packet-in message to the instructing controller and includes link information from the targeted network device (Yuan Paragraphs [0051 – 0052]) inherits motivation to combine from respective parent claims.).  

Regarding claim 8, Charny, Obadia, and Yuan teach the method of claim 1, further comprising: determining that the second controller has a failure in response to a determination that the health check acknowledgement message has not been received from the second controller over the in-band network (determining heartbeat messages from a controller are missed by a neighboring controller over the SDN network, the missing communication an indication of failure of the controller (Obadia Fig. 1 and Section III Part A)).  

Regarding claim 9, Charny, Obadia, and Yuan teach the method of claim 1, further comprising: 
receiving a third control message from the switch over the in-band network, wherein the second control message includes a health check request message generated by a third controller in the cluster, wherein the switch has a control channel connection to the third controller (controllers in an SDN network send heartbeat messages to its respective neighbors to determine controller failure (Obadia page 2 Fig. 1 and Section III Part A) therefore describes a plurality of controllers performing the operations of sending and receiving heartbeat messages, and further that the controllers are connected to the switch over the control plane (using OpenFlow to secure switch to controller communications) (Obadia Section III Part C)); and 
sending a fourth control message to the switch over the in-band network in response to receiving the third control message, wherein the fourth control message includes a health check acknowledgement message and an instruction for the switch to send the health check acknowledgement message to the third controller (each switch is a domain controller which communicates with other controllers within its own domain (Obadia Fig. 1 and Section II) using control messages such as packet-in messages (Obadia Section III Part A) controller sends a packet-out message including keep-live mode information and related configuration information for link-keep alive to the switch (Yuan Paragraphs [0049 – 0055]) inherits motivation to combine from the respective parent claim.).  

Regarding claim 10, Charny, Obadia, and Yuan teach the method of claim 1, further comprising: 
identifying the switch to be a designated switch (identifying role of the switch using Role-Request messages (Obadia Section III Part C)); and 
configuring the switch to establish a control channel connection to all controllers in the cluster (configuring the switch using the link keep-alive configuration information (Yuan Paragraphs [0049 - 0057]) inherits motivation to combine from respective parent claim.).  

Regarding claim 11, Charny teaches a network device configured to function as a first controller in a network to monitor a health of a second controller (nodes in the network detect failure of neighbors (Charny Paragraph [0029])), the first controller and the second controller being part of a cluster of controllers, controllers in the cluster communicating over a first communication channel (plurality of nodes in a data plane communicate over a first [respective] primary/protected link), and controllers in the cluster communicating with each other over a second communication channel (backup tunnel) (Charny Paragraph [0027]), the first controller comprising: 
a set of one or more processors (Processor (Charny Fig. 1)); and 
  a non-transitory machine-readable storage medium having stored therein a monitoring component (program memory (Charny Fig. 1)), which when executed by the set of one or more processors, causes the first controller:
to determine that the second controller cannot be reached over the second communication channel (communication through the direct link [with a node/router] is lost (Charny Paragraph [0034])); 
send a first control message over the first communication channel in response to a determination that the second controller cannot be reached over the second communication channel (contact paths may be backup tunnels … provide an alternative contact path … for failure detection purposes (Charny Paragraph [0035]) attempting to contact its neighbor via the alternate path (Charny Paragraph [0036])),; 
determine whether a health check acknowledgement message has been received (contact may be in the form of an RSCP Hello message to which a response is expected … tests whether contact is successful (Charny Paragraph [0036])); and
determine that the second communication channel has a failure in response to a determination that the health check acknowledgement message has been received from the second controller over the first communication channel (if contact was successful, determines that the node is operational and the [direct/primary] link has failed (Charny Paragraph [0036])).
	Charny fails to teach of a first communication channel being controllers in the cluster communicating with switches in the SDN network over an in-band network, a second communication channel being controllers in the cluster communicating with each other over an out-of-band network that is separate from the in-band network, and a network being a Software Defined Network (SDN). Charny further fails to teach the first control message including a health check request message and an instruction for the switch to send the health check request message to the second controller, and the switch being a designated switch that has a control channel connection to the first controller and the second controller over the in-band network, the health check acknowledgement message comprising an acknowledgement received by the switch from the second controller over the in-band network in response to the health check request sent by the switch to the second controller and the health check acknowledgement message being included in a second control message sent by the switch to the first controller over the in-band network.
	Obadia is directed to alleviating failover of distributed SDN controllers using various methodologies of switch takeover (Obadia Abstract). Obadia provides a particularly network structure comprising a control layer of SDN switches and controllers which communicate with one another (Obadia Fig. 1 and Section III).
	Obadia specifically teaches a first communication channel being controllers in the cluster communicating with switches in the SDN network over an in-band network, the switch being a designated switch that has a control channel connection to the first controller and the second controller over the in-band network (controllers may receive control communications  (e.g., packet-in) from switches in the data plane (Obadia Fig. 1 and Section III Part A)) a second communication channel being controllers in the cluster communicating with each other over an out-of-band network that is separate from the in-band network (east-west communications between controllers may be based on DISCO in a separate inter-controller network (Obadia Fig. 1 Section I)) and a network being an SDN (Obadia Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Obadia related to implementing an SDN network with a control layer and data plane layer for communicating control messages between controllers and switches and apply them to the teachings of Charny for the purpose of taking the inventive concept of Charny and implementing it in a specific network wherein communications may fail over a first channel. One would be motivated as such as the inventive concept of Charny may be applied to any network type and structure comprising multiple nodes and links therebetween while still providing the predictable result of distinguishing between node and link failures.
	The combination of Charny and Obadia fails to teach the first control message including a health check request message and an instruction for the switch to send the health check request message to the second controller, the health check acknowledgement message comprising an acknowledgement received by the switch from the second controller over the in-band network in response to the health check request sent by the switch to the second controller and the health check acknowledgement message being included in a second control message sent by the switch to the first controller over the in-band network.
	Yuan identifies a problem in the art of SDN architecture, wherein communication between a switch and a controller requires an unnecessary amount of information exchange to maintain the link state in the network which causes an occupation and consumption of excess bandwidth and resources, and specifically determining link failure based upon lack of a communication (Yuan Paragraph [0004]). Yuan is further specifically directed to a instructing a controller, using minimal information exchange, to adjust the configuration of a switch to maintain a link with an external network device (Paragraphs [0044 – 0047]). Yuan is analogous art to both Charny and Obadia as Yuan is directed at network and link maintenance in an SDN architecture, wherein the links include those between SDN controllers and switches.
Specifically, Yuan teaches a first control message including a health check request message and an instruction for the switch to send the health check request message to the second controller (controller sends a packet-out message including keep-live mode information and related configuration information for link-keep alive to the switch (Yuan Paragraphs [0049 – 0055])), a health check acknowledgement message comprising an acknowledgement received by the switch from the second controller over the second communication channel in response to the health check request sent by the switch to the second controller and the health check acknowledgement message being included in a second control message sent by the switch to the first controller over the second communication channel (sending the acquired link information to the switch in the corresponding link by the controller, storing the link information sent by the controller through the switch so as to facilitate the link keep-live, sending the keep-live mode information and related configuration information for link keep-live by the controller (Yuan Paragraphs [0053 – 0057])).
It would have been obvious to one of ordinary skill in the art to the take teachings of Yuan related to using OpenFlow protocol to forward messages in an SDN over a switch between two controllers and apply them to the teachings of Charny and Obadia for the purpose of yielding the predictable result of implementing a specific communication protocol along an SDN link where a switch connects two controllers. One would be motivated as such as this allows a controller to maintain an updated topology of the network when a link fails (Yuan Paragraph [0004]), such as the link failures identified in Charny and Obadia, and further to establish the link between a controller and a remote device within an SDN when a switch is between the controller and remote device using a known communication protocol (OpenFlow) (Yuan Paragraph [0052 – 0056]).

Regarding claim 14, Charny, Obadia, and Yuan teach the network device of claim 11, wherein the health check acknowledgement message is included in a second control message sent by the switch to the first controller over the in-band network (switch returns a packet-in message to the instructing controller and includes link information from the targeted network device (Yuan Paragraphs [0051 – 0052])), wherein the first controller and the switch communicate over the in-band network using OpenFlow, and wherein the first control message is a Packet-Out message and the second control message is a Packet-In message (switches and controllers may be connected using OpenFlow protocol and may send and receive control messages using OpenFlow (Obadia Section III Part A) link discovery is carried out in a packet-out data packet (Yuan Paragraph [0049]) switch returns a packet-in message to the instructing controller and includes link information from the targeted network device (Yuan Paragraphs [0051 – 0052]) inherits motivation to combine from respective parent claims.).  

Regarding claim 15, Charny, Obadia, and Yuan teach the network device of claim 11, wherein the monitoring component, when executed by the set of one or more processors, further causes the first controller to determine that the second controller has a failure in response to a determination that the health check acknowledgement message has not been received from the second controller over the in-band network (controllers in an SDN network send heartbeat messages to its respective neighbors to determine controller failure when messages are received back (Obadia page 2 Fig. 1 and Section III Part A)).  

Regarding claim 16, Charny, Obadia, and Yuan teach the network device of claim 11, wherein the monitoring component, when executed by the set of one or more processors, further causes the first controller to receive a third control message from the switch over the in-band network, wherein the third control message includes a health check request message generated by a third controller in the cluster, wherein the switch has a control channel connection to the third controller (controllers in an SDN network send heartbeat messages to its respective neighbors to determine controller failure (Obadia page 2 Fig. 1 and Section III Part A) therefore describes a plurality of controllers performing the operations of sending and receiving heartbeat messages, and further that the controllers are connected to the switch over the control plane (using OpenFlow to secure switch to controller communications) (Obadia Section III Part C)) and send a fourth control message to the switch over the in-band network in response to receiving the third control message, wherein the third control message includes a health check acknowledgement message and an instruction for the switch to send the health check acknowledgement message to the third controller (each switch is a domain controller which communicates with other controllers within its own domain (Obadia Fig. 1 and Section II) using control messages such as packet-in messages (Obadia Section III Part A) controller sends a packet-out message including keep-live mode information and related configuration information for link-keep alive to the switch (Yuan Paragraphs [0049 – 0055]) inherits motivation to combine from the respective parent claim.).  

Regarding claim 17, Charny teaches a non-transitory machine-readable medium having computer code stored therein, which when executed by a set of one or more processors of a network device configured to function as a first controller (Charny Paragraph [0042]), causes the first controller to perform operations for monitoring a health of a second controller (nodes in the network detect failure of neighbors (Charny Paragraph [0029])), the first controller and the second controller being part of a cluster of controllers, controllers in the cluster communicating over a first communication channel (plurality of nodes in a data plane communicate over a first [respective] primary/protected link), and controllers in the cluster communicating with each other over a second communication channel (backup tunnel) (Charny Paragraph [0027]), the method comprising: 
determining that the second controller cannot be reached over the second communication channel (communication through the direct link [with a node/router] is lost (Charny Paragraph [0034])); 
sending a first control message over the first communication channel in response to a determination that the second controller cannot be reached over the second communication channel (contact paths may be backup tunnels … provide an alternative contact path … for failure detection purposes (Charny Paragraph [0035]) attempting to contact its neighbor via the alternate path (Charny Paragraph [0036])),; 
determining whether a health check acknowledgement message has been received (contact may be in the form of an RSCP Hello message to which a response is expected … tests whether contact is successful (Charny Paragraph [0036])); and
determining that the second communication channel has a failure in response to a determination that the health check acknowledgement message has been received from the second controller over the first communication channel (if contact was successful, determines that the node is operational and the [direct/primary] link has failed (Charny Paragraph [0036])).
	Charny fails to teach of a first communication channel being controllers in the cluster communicating with switches in an SDN network over an in-band network, a second communication channel being controllers in the cluster communicating with each other over an out-of-band network that is separate from the in-band network, and a network being a Software Defined Network (SDN). Charny further fails to teach the first control message including a health check request message and an instruction for the switch to send the health check request message to the second controller, and the switch being a designated switch that has a control channel connection to the first controller and the second controller over the in-band network, the health check acknowledgement message comprising an acknowledgement received by the switch from the second controller over the in-band network in response to the health check request sent by the switch to the second controller and the health check acknowledgement message being included in a second control message sent by the switch to the first controller over the in-band network.
	Obadia is directed to alleviating failover of distributed SDN controllers using various methodologies of switch takeover (Obadia Abstract). Obadia provides a particularly network structure comprising a control layer of SDN switches and controllers which communicate with one another (Obadia Fig. 1 and Section III).
	Obadia specifically teaches a first communication channel being controllers in the cluster communicating with switches in the SDN network over an in-band network, the switch being a designated switch that has a control channel connection to the first controller and the second controller over the in-band network (controllers may receive control communications  (e.g., packet-in) from switches in the data plane (Obadia Fig. 1 and Section III Part A)) a second communication channel being controllers in the cluster communicating with each other over an out-of-band network that is separate from the in-band network (east-west communications between controllers may be based on DISCO in a separate inter-controller network (Obadia Fig. 1 Section I)) and a network being an SDN (Obadia Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Obadia related to implementing an SDN network with a control layer and data plane layer for communicating control messages between controllers and switches and apply them to the teachings of Charny for the purpose of taking the inventive concept of Charny and implementing it in a specific network wherein communications may fail over a first channel. One would be motivated as such as the inventive concept of Charny may be applied to any network type and structure comprising multiple nodes and links therebetween while still providing the predictable result of distinguishing between node and link failures.
	The combination of Charny and Obadia fails to teach the first control message including a health check request message and an instruction for the switch to send the health check request message to the second controller, the health check acknowledgement message comprising an acknowledgement received by the switch from the second controller over the in-band network in response to the health check request sent by the switch to the second controller and the health check acknowledgement message being included in a second control message sent by the switch to the first controller over the in-band network.
	Yuan identifies a problem in the art of SDN architecture, wherein communication between a switch and a controller requires an unnecessary amount of information exchange to maintain the link state in the network which causes an occupation and consumption of excess bandwidth and resources, and specifically determining link failure based upon lack of a communication (Yuan Paragraph [0004]). Yuan is further specifically directed to a instructing a controller, using minimal information exchange, to adjust the configuration of a switch to maintain a link with an external network device (Paragraphs [0044 – 0047]). Yuan is analogous art to both Charny and Obadia as Yuan is directed at network and link maintenance in an SDN architecture, wherein the links include those between SDN controllers and switches.
Specifically, Yuan teaches a first control message including a health check request message and an instruction for the switch to send the health check request message to the second controller (controller sends a packet-out message including keep-live mode information and related configuration information for link-keep alive to the switch (Yuan Paragraphs [0049 – 0055])), a health check acknowledgement message comprising an acknowledgement received by the switch from the second controller over the second communication channel in response to the health check request sent by the switch to the second controller and the health check acknowledgement message being included in a second control message sent by the switch to the first controller over the second communication channel (sending the acquired link information to the switch in the corresponding link by the controller, storing the link information sent by the controller through the switch so as to facilitate the link keep-live, sending the keep-live mode information and related configuration information for link keep-live by the controller (Yuan Paragraphs [0053 – 0057])).
It would have been obvious to one of ordinary skill in the art to the take teachings of Yuan related to using OpenFlow protocol to forward messages in an SDN over a switch between two controllers and apply them to the teachings of Charny and Obadia for the purpose of yielding the predictable result of implementing a specific communication protocol along an SDN link where a switch connects two controllers. One would be motivated as such as this allows a controller to maintain an updated topology of the network when a link fails (Yuan Paragraph [0004]), such as the link failures identified in Charny and Obadia, and further to establish the link between a controller and a remote device within an SDN when a switch is between the controller and remote device using a known communication protocol (OpenFlow) (Yuan Paragraph [0052 – 0056]).

Regarding claim 19, Charny, Obadia, and Yuan teach the non-transitory machine-readable medium of claim 18, wherein the health check acknowledgement message is included in a third control message sent by the switch to the first controller over the in-band network (switch returns a packet-in message to the instructing controller and includes link information from the targeted network device (Yuan Paragraphs [0051 – 0052])), wherein the first controller and the switch communicate over the in-band network using OpenFlow, and wherein the first control message is a Packet-Out message and the third control message is a Packet-In message (switches and controllers may be connected using OpenFlow protocol and may send and receive control messages using OpenFlow (Obadia Section III Part A) link discovery is carried out in a packet-out data packet (Yuan Paragraph [0049]) switch returns a packet-in message to the instructing controller and includes link information from the targeted network device (Yuan Paragraphs [0051 – 0052]) inherits motivation to combine from respective parent claims.).  

Regarding claim 20, Charny, Obadia, and Yuan teach the non-transitory machine-readable medium of claim 17, wherein the computer code, when executed by the set of one or more processors of the network device, causes the first controller to perform further operations comprising: 
receiving a second control message from the switch over the in-band network, wherein the second control message includes a health check request message generated by a third controller in the cluster, wherein the switch has a control channel connection to the third controller (controllers in an SDN network send heartbeat messages to its respective neighbors to determine controller failure (Obadia page 2 Fig. 1 and Section III Part A) therefore describes a plurality of controllers performing the operations of sending and receiving heartbeat messages, and further that the controllers are connected to the switch over the control plane (using OpenFlow to secure switch to controller communications) (Obadia Section III Part C)); and 
sending a third control message to the switch over the in-band network in response to receiving the second control message, wherein the third control message includes a health check acknowledgement message and an instruction for the switch to send the health check acknowledgement message to the third controller (each switch is a domain controller which communicates with other controllers within its own domain (Obadia Fig. 1 and Section II) using control messages such as packet-in messages (Obadia Section III Part A) controller sends a packet-out message including keep-live mode information and related configuration information for link-keep alive to the switch (Yuan Paragraphs [0049 – 0055]) inherits motivation to combine from the respective parent claim.).

Conclusion
The following prior art references were found to be pertinent to Applicant’s claimed invention but were not used in making the rejections presented herein.
Kim et al. (US 2017/0019295 A1) teaches determining a fault state of a node based upon diagnosing response messages.
DeSanti (US 2016/0323204 A1) teaches a network fabric comprising interconnected controllers and a switching layer.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/Examiner, Art Unit 2454                     

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454